Citation Nr: 1454402	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied a TDIU.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the denial of a TDIU.  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.

In May 2013, the Veteran testified during a Board video- conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management Systems files associated with the Veteran's claims.  A review of the electronic files reveals that additional evidence and rating decisions have been added to the file since the May 2013 hearing, which will be discussed as relevant herein.  The Board does note that with respect to September 2013 and July 2014 rating actions, the Veteran has not appealed any issue addressed in those decisions and as such, no additional matters are before the Board at this time.  

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran  when  further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the May 2013 Board hearing, the Veteran referred to a lung condition and indicated that this had been related to his service-connected diabetes.  This issue has not been developed or adjudicated by the AOJ.  Hence, the matter is not properly before the Board, and.is referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that further AOJ action on the TDIU claim on appeal is warranted.

Service connection is currently in effect for: diabetes mellitus Type II with nephropathy, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity-associated with diabetes, rated as 20 percent disabling; peripheral neuropathy of the right upper extremity-associated with diabetes, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity - associated with diabetes, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity - associated with diabetes, rated as 20 percent disabling; and erectile dysfunction - associated with diabetes, rated as 0 percent disabling.  

Service connection was also recently established for nonproliferative diabetic retinopathy with cataracts (September 2013 rating action), rated as 40 percent disabling since October 2011; and for PTSD (July 2014 rating action), rated as 50 percent disabling from August 2013.  A combined rating of 90 percent has been in effect since August 2013. 

Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Although the record includes the results of various examinations for individual service-connected disabilities, further examination and medical opinion to clearly address the functional effects of individual and combined service-connected disabilities, and their impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A brief review of the evidence reflects that the Veteran last worked full-time in October 2008, as a head custodian for a school district.  The Veteran indicated that he was unable to work thereafter due to symptoms and disability affecting his knees, legs, and hands.  The Veteran reports having an 8th grade education, with no additional special training or skills.  On  VA examination conducted in November 2011, the examiner indicated that the Veteran's diabetes and other complications did not impact his ability to work, reasoning that the Veteran had not worked since 2008 due to orthopedic issues.   

Since the 2011 VA examination, service connection has been established for PTSD and nonproliferative diabetic retinopathy with cataracts.  The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined service-connected disabilities would be helpful in resolving the claim for a TDIU, particularly in light of the aforementioned newly service-connected conditions.  

The Veteran is hereby advised that failure to report to the  scheduled examination, without good cause, may well result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, not already of record.

As for VA medical records, the April 2012 SOC reflects consideration of VA treatment reports from the VAMC in Columbia, SC dated through February 2012.  A review of the Veteran's electronic files reflects that more recent VA/CAPRI records have been compiled and considered in conjunction with claims reviewed in the September 2013 and July 2014 rating actions, but not in conjunction with the TDIU claim.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, VA has actual notice of additional potentially pertinent VA records and as such, VA records dated from March 2012 forward should be compiled and considered in conjunction with the TDIU claim.  

The Board further notes that, during the May 2013 hearing, the Veteran mentioned receiving private treatment, but was unable to provide detailed information relating to obtaining those records.  Therefore, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA medical records, to include records from Dr. J. E., mentioned at the Board hearing (Transcript, p. 6).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from March 2012, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the TDIU claim.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent non-VA medical records, to include private treatment records of Dr. J. E., mentioned at the May 2013 Board hearing.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Thereafter, arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, for evaluation of all service-connected disabilities.

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of the medical and lay evidence, the physician should describe the functional effects of the Veteran's service-connected disabilities on his activities of daily living, to include employment.

In particular, the physician should provide comment as to functional effects of each disability-as well  as the combined effects of all service-connected disabilities-on the Veteran's ability to perform the mental and/or physical acts required for gainful employment.

In addressing the above,  the examiner should consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice connected disorders. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the TDIU claim on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


